DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on October 20, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, there are no copies of foreign patent documents listed as CN-103273450 (Cite No. 1), CN-203726367 (Cite No. 3), DE-102008016902 (Cite No. 4), DE-3830585 (Cite No. 5), and KR-101386989 (Cite. No. 7). Therefore, these listed patent documents cannot be considered since there are no copies present in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Examiner’s note:  It is acknowledged that the subject matter pertaining to the “pin” has been recited as an intended use of the claimed “clamp”, and therefore is not a required 
In claim 5, “wherein the first clamping element comprises a curved portion that is to contact a pin at two points while the clamp is clamping the pin and the second clamping element comprises a curved portion that is to contact the pin at two additional points while the clamp is clamping the pin.”;
In claim 6, “wherein the first clamping element comprises a straight portion that is to contact a pin at a single point while the clamp is clamping the pin and the second clamping element comprises a straight portion that is to contact the pin at an additional single point while the clamp is clamping the pin.”;
In claim 8, “the first rotatable jaw to rotate into direct contact with a pin of an object responsive to the object actuating the first rotatable jaw; and the second rotatable jaw to rotate into direct contact with the pin responsive to the object actuating the second rotatable jaw.”;
In claim 9, “wherein the first rotatable jaw and the second rotatable jaw are to rotate away from the respective pin responsive to the object moving out of contact with the first rotatable jaw and the second rotatable jaw.”; and,
In claim 10, “wherein the first rotatable jaw and the second rotatable jaw are to restrain the first pin along two axes and the third rotatable jaw and the fourth rotatable jaw are to restrain a second pin on the object along a single axis.”
The above occurrences (emphasized in bold) of intended use pertaining to the subject matter of a pin fail to limit the structure of the claimed invention. The prior art must only be capable of performing the functional recitations to be applicable and in the instant case, the prior art patent documents of Gelula (U.S. Patent No. 4,570,310) and Martin (U.S. Patent No. 573,891), as applied in the rejections indicated herein, are each indeed capable of performing the intended use functions required in the claims (e.g., able to rotate the rotatable clamping elements/jaws).  Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 1-6, 8, 11 and 14 are rejected under 35 U.S.C. §102(a)(1) and §102(a)(2) as being anticipated by Gelula (U.S. Patent No. 4,570,310).
Regarding claims 1-6, Gelula (‘310) discloses a clamp (14), comprising: a first post (e.g., left post 28);
a first clamping element (e.g., left element 26) rotatably coupled to the first post; a second post (e.g., right post 28) separate from the first post; a second clamping element (e.g., right element 26) rotatably coupled to the second post: and a biasing device (42) that couples the first clamping element to the second clamping element;

(concerning claim 3) the first clamping element and the second clamping element are to be concurrently rotated (i.e., “In a preliminary sequence of operations, it is noted that when male connector member 12 is pressed downwards into hollows 40 of jaw members 40, jaw members 40 are pressed apart into their locking mode as seen in FIGS. 3 and 4.”) into direct contact with a pin (e.g., 12) to be clamped;
(concerning claim 4) the first clamping element and the second clamping element are to be rotated into direct contact with a pin (e.g., 12) to be clamped in response to an object (e.g., “ a sail”, see col. 5, lines 46-54) comprising the pin (e.g., 12) actuating the first clamping element (26) and the second clamping element (26);
(concerning claim 5) the first clamping element (left 26) comprises a curved portion (40) that is to contact a pin (e.g., a spherical pin) at two points (i.e., at least two points at least at the intersections of each  surface 38 and 40 of the left element 26, as shown in Fig. 3) while the clamp is clamping the pin and the second clamping element (right 26) comprises a curved portion (40) that is to contact the pin at two additional points (i.e., at least two additional points at least at the intersections of each surface 38 and 40 of the right element 26, as shown in Fig. 3) while the clamp is clamping the pin;
(concerning claim 6) the first clamping element (left 26) comprises a straight portion (i.e., a straight edge defined between surface 40 and lower surface 38 of the left 26, as shown in Fig. 2) that is to contact a pin (e.g., by a pin having as spherically shape, as in depicted by 17 in Fig. 5 by Gelula et al (U.S. Patent No. 4,361,939)) at a single point (i.e., at a single point of contact along the straight edge defined between surface 40 and lower surface 38 of the left 26, as shown in Fig. 2, where spherical pin 17 is to contact the defined straight portion at a single point of contact) while the clamp is clamping the pin and the second clamping element comprises a straight portion (i.e., a straight edge defined between surface 40 and lower surface 38 of the right 26, as shown in Fig. 2) that is to contact the pin at an additional single point (i.e., at a single point of contact along the straight edge defined between surface 40 and lower surface 38 of the right 26, as shown in Fig. 2, where spherical pin 17 is to contact the defined straight portion at a single point of contact) while the clamp is clamping the pin;
Regarding claim 8, Gelula (‘310) discloses an apparatus, comprising:

Regarding claims 11 and 14, Gelula (‘310) discloses an alignment method (see at least col. 5, lines 17-38, describing a “sequence of operations”, and col. 6, lines 41-44), comprising: rotating a first jaw (left element 26) of a clamp (14) about a first post (left post 28) of the clamp against a biasing force (via spring 42) and into direct contact with a pin (12); and rotating a second jaw (right element 26) of the clamp about a second post (right post 28) of the clamp against the biasing force and into direct contact with the pin (shown in Fig 3); and
(concerning claim 14) comprising rotating the first jaw and the second jaw away from the pin in response to the biasing force (via spring 42, as depicted in Fig. 2).

Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. §102(a)(1) and §102(a)(2) as being anticipated by Martin (U.S. Patent No. 573,891).
Martin (‘891) discloses a clamp (as shown comprehensively in Figs. 1-4), comprising: a first post (e.g., left pivot 10); a first clamping element (e.g., left arm 3) rotatably coupled to the first post; a second post (e.g., right pivot 28) separate from the first post; a second clamping element (e.g., right arm 3) rotatably coupled to the second post: and a biasing device (spring 7 coupled by contacting wings 15 of each respective arm 3) that couples the first clamping element to the second clamping element;
(concerning claim 2) the biasing device (7) is to maintain the first clamping element and the second clamping element in a non-clamping relationship (as demonstrated in Fig 1);
(concerning claim 3) the first clamping element and the second clamping element are to be concurrently rotated into direct contact with a pin (e.g., 19) to be clamped (i.e., when 19 is inserted toward projection 6, 19 shall concurrently contact clamping members 12 of the jaws 3, 3 to clamp the pin 19);
(concerning claim 4) the first clamping element and the second clamping element are to be rotated into direct contact with a pin (e.g., 19) to be clamped in response to an object (e.g., a 
(concerning claim 5) the first clamping element (left 3) comprises a curved portion (16) that is to contact a pin (e.g., a surface of 19) at two points (i.e., at least two points along end 18 at least at the when 19 contacts end 18 of arm 3 during pushing the handle 19 in between the jaws 3) while the clamp is clamping the pin and the second clamping element (right 3) comprises a curved portion (16) that is to contact the pin at two additional points (i.e., at least two additional points along end 18 at least at the when 19 contacts end 18 of the other arm 3 during pushing the handle 18 in the jaws 3) while the clamp is clamping the pin;
(concerning claim 7) the first clamping element (3) comprises a portion (e.g., 15) that makes an angle in a range of 30 degrees to 45 degrees (as depicted in at least Fig. 1) with an axis that passes through the centers of the first and second posts (10, 10) and the second clamping element (3) comprises a portion (15) that makes an angle in the range of 30 degrees to 45 degrees with the axis (as depicted in at least Fig. 1);
(concerning claim 8) Martin (‘891) discloses an apparatus, comprising: a clamp (as shown comprehensively in Figs. 1-4), comprising: a first rotatable jaw (e.g., left arm 3); and a second rotatable jaw (e.g., right arm 3); the first rotatable jaw to rotate into direct contact with a pin (e.g., 19) of an object responsive to the object (e.g., “broom”, see lines 10-11) actuating the first rotatable jaw; and the second rotatable jaw to rotate into direct contact with the pin responsive to the object actuating the second rotatable jaw;
(concerning claim 9) the first rotatable jaw and the second rotatable jaw are to rotate away from the respective pin responsive to the object moving out of contact with the first rotatable jaw and the second rotatable jaw (“by simply pulling the latter outward opens the jaws ..”, see lines 80-84);
(concerning claim 10) the clamp is a first clamp and the pin is a first pin, the apparatus further comprising: a second clamp (see annotated Fig. 4, provided herein, shows the addition of at least a second clamp), comprising: a third rotatable jaw (3c): and a fourth rotatable jaw (3c); wherein the first rotatable jaw (3a) and the second rotatable jaw (3b) are to restrain the first pin (e.g., a first broom handle) along two axes (axis A, axis B, see the annotated Fig. 4) and the third rotatable jaw (3c) and the fourth rotatable jaw (3d) are to restrain a second pin (e.g., a second broom handle) on the object along a single axis (axis C, see the annotated Fig. 4);

(concerning claim 13) the first jaw and the second jaw inherently rotate concurrently (i.e., upon pin 19 being inserted simultaneously contacting each jaw during insertion of the pin 19 to the position shown in Fig. 2).

    PNG
    media_image1.png
    400
    432
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gelula (‘310).
Gelula (‘310) discloses the claimed clamp, except for explicitly indicating/describing wherein the first clamping element comprises a portion that makes an angle in a range of 30 degrees to 45 degrees with an axis that passes through the centers of the first and second posts and the second clamping element comprises a portion that makes an angle in the range of 30 degrees to 45 degrees with the axis.
However, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have portions (either of outer walls 36, 36, or bottom walls 38, 38) of each respective clamping elements 26, 26) being able to be adjusted (via aligning pins 48, 48) such that their respective portions can result in making an angle in the range of 30 degrees to 45 degrees with an axis passing through the centers of pivot posts 28, 28, since this angle range is a usable range “in order to position the jaw members 26 at a desirable inclination that is best for capturing male connector member 12”, as stated in col. 4, lines 22-28).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (‘891).
Martin (‘891) discloses the alignment method, except for explicitly disclosing a step of rotating a third jaw and fourth jaw of an additional clamp into direct contact with an additional pin.  However, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, for one of ordinary skill in the art to have recognized a further step of “rotating a third jaw and fourth jaw of an additional clamp into direct contact with an additional pin”, as Fig. 4 depicts at least an additional clamp (2nd clamp, indicated in the annotated Fig. 4 provided herein) including a third jaw (3c) and a forth jaw (3d), such that each jaw may be rotated into direct contact with an additional pin (e.g., another broom-handle 19), since one of ordinary skill in the art would further seek to utilized Martin’s device to hold and or support an additional broom-handle 19, for the convenience of storage of multiple brooms when not in use. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous clamp devices are represented by Gutshall (U.S. Patent No. 3,311,188), Yamagishi (U.S. Patent No. 5,997,056), Gelula et al. (U.S. Patent No. 4,361,939), Gelula (U.S. Patent No. 4,803,760), and Williamson (U.S. Patent No. 322,513). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677